292 S.W.3d 594 (2009)
Clifford W. MURPHY, Respondent,
v.
Patricia L. MURPHY, Appellant.
No. WD 69644.
Missouri Court of Appeals, Western District.
September 22, 2009.
Kenneth C. Hensley, for Respondent.
Michael C. McIntosh, for Appellant.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Patricia Murphy appeals the judgment of the trial court dissolving her marriage to Clifford Murphy. She claims that the trial court abused its discretion in valuing and dividing marital property and in denying her requests for maintenance and attorney's fees.
The judgment of the trial court is affirmed. Rule 84.16(b).